DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two inner mounting brackets comprises a center mounting bracket mounted at the center of the center portion” (claim 12); “the center portion comprising two narrower portions surrounding a wider portion and the two inner mounting brackets are mounted on each of the narrower portions” (claim 15); “ the two narrower portions are thicker than the wider portion” (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities:  The second instance of the phrase “the elongated body” in line 4 should be amended to - -the contoured elongated body- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the elongated body” in line 16.  The feature “an elongated body” is used with respect to a load dampening device and the transverse leaf spring.  It is unclear which device the elongated body is referring in line 16.  Clarification and correction are required.  This feature will be read as being associated with the leaf spring.
Claims 5, 7, 17 and 29 recites the limitation "the framework" in lines 4, 2, 3 and 1, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the movement envelope” in lines 3 and 5.  There is insufficient antecedent basis for this limitation in the claim.  The feature “a movement envelope” is first introduced in claim 6.  Claim 9 is NOT dependent on claim 6.
Claims 19-22 recite “the middle portion”.  There is no antecedent basis for this feature.  Further, it is unknown what the middle portion is associated with.  The middle portion of what?  Clarification and correction are required.
Claim 20 recites “the outer portions”.  There is no antecedent basis for this feature.  Further, it is unknown what the outer portions is associated with.  The outer portion of what?  Clarification and correction are required.
Claim 28 recites that the elongated body has a substantially rectangular cross section.  Both the load dampening device and the leaf spring are claimed to have elongated bodies.  Therefore, it is unclear which elongated body the Applicant is referring to in claim 28.   Clarification and correction are required.
Claim 29 recites that the left and right control arm assemblies, the load dampening device, and one or more transverse leaf springs are solely connected to the vehicle platform.  This statement is unclear since the specification and drawings disclose that the left and right control arm assemblies are also connected to the wheel mount structure, the load dampening device is also connected to the lower control arm and the transverse leaf spring is also connected to the control arms.  Clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 18, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/151064 (Piasco).
Regarding claim 1, Piasco discloses a vehicle suspension system comprising: a frame structure C with a planar structure (shown in Fig 6); a left and right control arm assembly (AL, See Figs 1 and 6), each having an upper and lower control arm (AU and AL in Fig 1) and a wheel mount structure (at SP in Fig 1) wherein each of the upper and lower control arms have a first end and a second end where the first end is pivotably connected to the frame structure (at hinge X1) and the second end is rotatably connected to the wheel mount structure (at V2); a load dampening device SG having an elongated body that is compressible between an upper and lower component wherein the upper component is connected to the frame structure C and the lower component is connected to the lower control arm AL (See Page 6, lines 6-10); a transverse leaf spring LS having an elongated body with a center portion and two outer portions and an upper surface and a lower surface and two side surfaces extending between a left and right outer end (See Fig 3 and Figs 4a-4c), wherein the elongated body extends between the left and right control arm assemblies and wherein the left and right ends are connected to the left and right control arm assemblies respectively through a mounting bracket (at B2) attached at each of the outer ends, and wherein the transverse leaf spring also has at least two inner mounting brackets (at B1 in Figs 3 and 4A-C) located at a distance between a center of the transverse leaf spring and the outer ends.
Regarding claim 5, Piasco discloses that the first end of the upper control arm further comprises a forward and a rearward attachment point that connects to the rails of the frame structure via an opening (holes for bolts) in the rails of the frame structure such that at least a portion of the forward and rearward attachment points sit within the rails of the framework structure (See Fig 2).
Regarding claim 7, Piasco discloses a second upper control arm (on other wheel), wherein the second upper control arm is pivotably connected to the rails of the frame work structure and rotatably connected to the wheel mount structure. (See Fig 6).
Regarding claim 18, Piasco discloses that the transverse leaf spring LS can have a substantially rectangular cross section throughout the elongated body/  (See Figs 2 and 3).
Regarding claim 20, Piasco discloses that the height of the outer portions is higher than the height of the middle portion.  (See Fig 3 and note the upward swing at end of leader line for “h”.).
Regarding claim 23, Piasco discloses a body spacer (at B1 in Fig 3), wherein the body spacer is disposed beneath the outer ends of the transverse leaf spring such that is positioned between the leaf spring mounting point and the lower control arm.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Piasco.
Regarding claims 24-25, Piasco does not disclose the range of the height of the body spacer.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a body spacer with a height between 1 mm and 50 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 27, Piasco discloses a transverse leaf spring comprising a center and two outer portions and upper and lower surfaces and two sides surfaces extending between a left and right outer end.  (It is noted that a transverse leaf spring will inherently have upper, lower and two side surfaces).  Piasco shows in Fig 4b that the highest point of the cross-section of the transverse leaf spring at a vehicle center line M is lower than the highest point of the upper surface of the left and right outer ends.  Piasco does not disclose that it is at least 50 mm lower.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure to the leaf spring such that the centerline is at least 50 mm lower than the ends, since it has been held that discovering an optimum value of a result effective  variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim(s) 3, 6, 8-10, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piasco in view of USPN 9,162,546 (Consolaro).
Regarding claim 3, Piasco does not disclose a mounting bracket cover that covers an inner mounting bracket connected to the frame structure with at least two attachment points.  However, Consolaro discloses a mounting bracket cover (at 27 in Fig 3) that is connected to the frame with at least two attachment points (See Fig 6 at 26 and Col 11, lines 33-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bracket cover in order to protect the bracket from debris and impact.
Regarding claims 6 and 8, the combination of Piasco and Consolaro show that the inner mounting brackets are moveable along the length of the transverse leaf spring such that the position of the inner mounting brackets effects a movement envelope of the leaf spring.  (It is noted that the inner brackets, better shown in Fig 6 of Consolaro,) have bolts connecting the brackets can be removed so that the bracket can move to another location along the leaf spring.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to allow the inner brackets to move along the length of the transverse leaf spring in order to customize the suspension for various different vehicles.
Regarding claim 9, the combination of Piasco and Consolaro discloses the transverse leaf spring and the movable inner mounting brackets.  Consolaro discloses that by moving the inner brackets the stiffness and pretension of the leaf spring can be adjusted.  It is known that the leaf spring function such that when the inner mounting brackets are mounted proximal to the center the ends of the leaf spring flex more.  As the inner mounting brackets move toward the ends of the transverse leaf spring is stiffer and less flexible.  Claim 9 appears to claim a function that is a natural physical phenomenon.
Regarding claim 10, both Piasco and Consolaro discloses that the at least two inner mounting brackets are positioned equidistance from the center of the center portion of the transverse leaf spring (See Figs 4a-c of Piasco and see Fig 6 of Consolaro).
Regarding claim 13, the combination of Piasco and Consolaro shows that the inner mounting bracket fixedly contacts a top side and bottom side of the center portion.  (See Consolaro at Figs 3 and 5).
Regarding claim 14, the combination of Piasco and Consolaro shows that the center portion is positioned lower than the two outer ends.  (See Consolaro at Fig 4b).
Regarding claim 17, the combination of Piasco and Consolaro discloses a second lower control (on other side of the vehicle, wherein the at least second lower control arm is pivotably connected to the rails of the framework structure and rotatably connected to the wheel mount structure.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piasco and USPN 9,162,546 (Consolaro) in view of US Pub 2016/0207370 (Moeller).
Regarding claim 11, the combination of Piasco and Consolaro disclose the two mounting brackets ad different distances from the center portion.  However, Moeller discloses that the transverse leaf spring can have asymmetrical mountings.  (See Para [0012] of Moeller).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the mounting brackets asymmetrical from the center to accommodate the suspension based on possible weight distribution differences on one side from another.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piasco and USPN 9,162,546 (Consolaro) in view of GB 191217101A (Remington)
Regarding claim 12, the combination of Piasco and Consolaro does not disclose a center mounting bracket.  However, Remington discloses a center mount of the spring B.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piasco and USPN 9,162,546 (Consolaro) in view of WO 2017/215857 (Schramm).
Regarding claim 15, the combination of Piasco and Consolaro does not disclose the configuration where the center portion has two narrower portions surrounded by a wider portion.  However, Schramm shows in Fig 1a a configuration of a transverse leaf spring that has a center portion with two narrower portions (on either side of thick points 110).  Consolaro discloses that the mounting brackets are movable.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the configuration of a transverse leaf spring in Piasco as shown by Schramm in order to provide reinforcing areas that can also serve as bearings.
Allowable Subject Matter
Claims 16, 19, 21-22 and 28-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616